Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 1 of 16 Page ID #:209




    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10
   11   THE ESTATE OF CHRISTOPHER             )     Case No.: 2:20-cv-05012-MWF-GJS
        NASH, by and through his successor-in-)
   12   interest ANTHONY NASH an              )
        individual; and ANTHONY NASH, an )          ** DISCOVERY MATTER **
   13   individual,                           )
                                              )
   14                  Plaintiffs,            )     [PROPOSED] STIPULATED
               v.                             )     PROTECTIVE ORDER
   15                                         )
        COUNTY OF LOS ANGELES; and            )
   16   DOES 1-50, inclusive,                 )
                                              )     Hon. Gail J. Standish
   17                 Defendants.             )     U.S. Magistrate Judge
                                              )
   18                                         )
   19
   20         IT IS HEREBY STIPULATED by and among the parties hereto, through
   21   their respective counsel of record as follows:
   22   I.    PURPOSES AND LIMITATIONS
   23         Discovery in this action is likely to involve production of confidential and
   24   private information for which special protection from public disclosure and from
   25   use for any purpose other than prosecuting this litigation may be warranted.
   26   Accordingly, the parties hereby stipulate to and petition the Court to enter the
   27   following Stipulated Protective Order. The parties acknowledge that this Order
   28   does not confer blanket protections on all disclosures or responses to discovery and

                                         -1-
                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 2 of 16 Page ID #:210




    1   that the protection it affords from public disclosure and use extends only to the
    2   limited information or items that are entitled to confidential treatment under the
    3   applicable legal principles.
    4   II.   GOOD CAUSE STATEMENT
    5         This action is likely to involve confidential and private information for
    6   which special protection from public disclosure and from use for any purpose other
    7   than prosecution of this action is warranted. Such information may implicate the
    8   privacy interests of the parties and are properly protected through a Fed. R. Civ. P.
    9   26(c) protective order. See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21
   10   (1984) (“Rule 26(c) includes among its express purposes the protection of a ‘party
   11   or person from annoyance, embarrassment, oppression or undue burden or
   12   expense.’ Although the Rule contains no specific reference to privacy or to other
   13   rights or interests that may be implicated, such matters are implicit in the broad
   14   purpose and language of the Rule.”); Soto v. City of Concord, 162 F.R.D. 603, 617
   15   (N.D. Cal. 1995) (a party’s privacy rights are to be protected through a “carefully
   16   crafted protective order.”).
   17         Such confidential materials and information consist of, among other things,
   18   Los Angeles County Sheriff’s Department investigations, coroner’s reports,
   19   medical records, information implicating privacy rights of third parties, and
   20   information otherwise generally unavailable to the public, or which may be
   21   privileged or otherwise protected from disclosure under state or federal statutes,
   22   court rules, case decisions, or common law. Accordingly, to expedite the flow of
   23   information, to facilitate the prompt resolution of disputes over confidentiality of
   24   discovery materials, to adequately protect information the parties are entitled to
   25   keep confidential, to ensure that the parties are permitted reasonable necessary uses
   26   of such material in preparation for and in the conduct of trial, to address their
   27   handling at the end of the litigation, and serve the ends of justice, a protective
   28   order for such information is justified in this matter. It is the intent of the parties
                                          -2-
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 3 of 16 Page ID #:211




    1   that information will not be designated as confidential for tactical reasons and that
    2   nothing be so designated without a good faith belief that it has been maintained in
    3   a confidential, non-public manner, and there is good cause why it should not be
    4   part of the public record of this case.
    5   III.   ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
    6          SEAL
    7          The parties further acknowledge, as set forth in Section XIV(C), below, that
    8   this Stipulated Protective Order does not entitle them to file confidential
    9   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
   10   be followed and the standards that will be applied when a party seeks permission
   11   from the court to file material under seal.
   12          There is a strong presumption that the public has a right of access to judicial
   13   proceedings and records in civil cases. In connection with non-dispositive
   14   motions, good cause must be shown to support a filing under seal. See Kamakana
   15   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
   16   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
   17   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
   18   protective orders require good cause showing), and a specific showing of good
   19   cause or compelling reasons with proper evidentiary support and legal justification,
   20   must be made with respect to Protected Material that a party seeks to file under
   21   seal. The parties’ mere designation of Disclosure or Discovery Material as
   22   CONFIDENTIAL does not—without the submission of competent evidence by
   23   declaration, establishing that the material sought to be filed under seal qualifies as
   24   confidential, privileged, or otherwise protectable—constitute good cause.
   25   Further, if a party requests sealing related to a dispositive motion or trial, then
   26   compelling reasons, not only good cause, for the sealing must be shown, and the
   27   relief sought shall be narrowly tailored to serve the specific interest to be protected.
   28   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
                                          -3-
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 4 of 16 Page ID #:212




    1   each item or type of information, document, or thing sought to be filed or
    2   introduced under seal in connection with a dispositive motion or trial, the party
    3   seeking protection must articulate compelling reasons, supported by specific facts
    4   and legal justification, for the requested sealing order. Again, competent evidence
    5   supporting the application to file documents under seal must be provided by
    6   declaration.
    7          Any document that is not confidential, privileged, or otherwise protectable
    8   in its entirety will not be filed under seal if the confidential portions can be
    9   redacted. If documents can be redacted, then a redacted version for public
   10   viewing, omitting only the confidential, privileged, or otherwise protectable
   11   portions of the document, shall be filed. Any application that seeks to file
   12   documents under seal in their entirety should include an explanation of why
   13   redaction is not feasible.
   14   IV.    DEFINITIONS
   15          A.      Action: This pending federal lawsuit, Case No. 2:20-cv-05012-MWF-
   16   GJS.
   17          B.      Challenging Party: A Party or Non-Party that challenges the
   18   designation of information or items under this Order.
   19          C.      “CONFIDENTIAL” Information or Items: Information (regardless of
   20   how it is generated, stored or maintained) or tangible things that qualify for
   21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   22   the Good Cause Statement.
   23          D.      Counsel: Outside Counsel of Record and House Counsel (as well as
   24   their support staff).
   25          E.      Designating Party: A Party or Non-Party that designates information
   26   or items that it produces in disclosures or in responses to discovery as
   27   “CONFIDENTIAL.”
   28          F.      Disclosure or Discovery Material: All items or information, regardless
                                           -4-
                        [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 5 of 16 Page ID #:213




    1   of the medium or manner in which it is generated, stored, or maintained (including,
    2   among other things, testimony, transcripts, and tangible things), that are produced
    3   or generated in disclosures or responses to discovery in this matter.
    4         G.      Expert: A person with specialized knowledge or experience in a
    5   matter pertinent to the litigation who has been retained by a Party or its counsel to
    6   serve as an expert witness or as a consultant in this Action.
    7         H.     House Counsel: Attorneys who are employees of a Party to this
    8   Action. House Counsel does not include Outside Counsel of Record or any other
    9   outside counsel.
   10         I.     Non-Party: Any natural person, partnership, corporation, association,
   11   or other legal entity not named as a Party to this action.
   12         J.     Outside Counsel of Record: Attorneys who are not employees of a
   13   Party to this Action but are retained to represent or advise a party to this Action
   14   and have appeared in this Action on behalf of that Party or are affiliated with a law
   15   firm which has appeared on behalf of that Party, and includes support staff.
   16         K.     Party: Any Party to this Action, including all of its officers, directors,
   17   employees, consultants, retained experts, and Outside Counsel of Record (and their
   18   support staffs).
   19         L.     Producing Party: A Party or Non-Party that produces Disclosure or
   20   Discovery Material in this Action.
   21         M.     Professional Vendors: Persons or entities that provide litigation
   22   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   24   and their employees and subcontractors.
   25         N.     Protected Material: Any Disclosure or Discovery Material that is
   26   designated as “CONFIDENTIAL.”
   27         O.     Receiving Party: A Party that receives Disclosure or Discovery
   28   Material from a Producing Party.
                                          -5-
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 6 of 16 Page ID #:214




    1   V.    SCOPE
    2         The protections conferred by this Stipulation and Order cover not only
    3   Protected Material (as defined above), but also: (1) any information copied or
    4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
    5   compilations of Protected Material; and (3) any testimony, conversations, or
    6   presentations by Parties or their Counsel that might reveal Protected Material. Any
    7   use of Protected Material at trial shall be governed by the orders of the trial judge.
    8   This Order does not govern the use of Protected Material at trial.
    9   VI.   DURATION
   10         FINAL DISPOSITION of the action is defined as the conclusion of any
   11   appellate proceedings, or, if no appeal is taken, when the time for filing of an
   12   appeal has run. Except as set forth below, the terms of this protective order apply
   13   through FINAL DISPOSITION of the action. The parties may stipulate that they
   14   will be contractually bound by the terms of this agreement beyond FINAL
   15   DISPOSITION, but will have to file a separate action for enforcement of the
   16   agreement once all proceedings in this case are complete.
   17         Once a case proceeds to trial, information that was designated as
   18   CONFIDENTIAL or maintained pursuant to this Order used or introduced as an
   19   exhibit at trial becomes public and will be presumptively available to all members
   20   of the public, including the press, unless compelling reasons supported by specific
   21   factual findings to proceed otherwise are made to the trial judge in advance of the
   22   trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing
   23   for sealing documents produced in discovery from “compelling reasons” standard
   24   when merits-related documents are part of court record). Accordingly, for such
   25   materials, the terms of this protective order do not extend beyond the
   26   commencement of the trial.
   27   VII. DESIGNATING PROTECTED MATERIAL
   28         A.     Exercise of Restraint and Care in Designating Material for Protection.
                                         -6-
                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 7 of 16 Page ID #:215




    1         Each Party or Non-Party that designates information or items for protection
    2   under this Order must take care to limit any such designation to specific material
    3   that qualifies under the appropriate standards. The Designating Party must
    4   designate for protection only those parts of material, documents, items or oral or
    5   written communications that qualify so that other portions of the material,
    6   documents, items or communications for which protection is not warranted are not
    7   swept unjustifiably within the ambit of this Order.
    8         Mass, indiscriminate or routinized designations are prohibited. Designations
    9   that are shown to be clearly unjustified or that have been made for an improper
   10   purpose (e.g., to unnecessarily encumber the case development process or to
   11   impose unnecessary expenses and burdens on other parties) may expose the
   12   Designating Party to sanctions.
   13         If it comes to a Designating Party’s attention that information or items that it
   14   designated for protection do not qualify for protection, that Designating Party must
   15   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   16         B.     Manner and Timing of Designations. Except as otherwise provided in
   17   this Order (see, e.g., second paragraph of Section VII(B)(1) below), or as
   18   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
   19   protection under this Order must be clearly so designated before the material is
   20   disclosed or produced.
   21   ///
   22         Designation in conformity with this Order requires:
   23                1.     For information in documentary form (e.g., paper or electronic
   24   documents, but excluding transcripts of depositions or other pretrial or trial
   25   proceedings), that the Producing Party affix at a minimum, the legend
   26   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   27   contains protected material. If only a portion or portions of the material on a page
   28   qualifies for protection, the Producing Party also must clearly identify the
                                         -7-
                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 8 of 16 Page ID #:216




    1   protected portion(s) (e.g., by making appropriate markings in the margins).
    2         A Party or Non-Party that makes original documents available for inspection
    3   need not designate them for protection until after the inspecting Party has indicated
    4   which documents it would like copied and produced. During the inspection and
    5   before the designation, all of the material made available for inspection shall be
    6   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
    7   documents it wants copied and produced, the Producing Party must determine
    8   which documents, or portions thereof, qualify for protection under this Order.
    9   Then, before producing the specified documents, the Producing Party must affix
   10   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
   11   only a portion or portions of the material on a page qualifies for protection, the
   12   Producing Party also must clearly identify the protected portion(s) (e.g., by making
   13   appropriate markings in the margins).
   14                2.     For testimony given in depositions that the Designating Party
   15   identify the Disclosure or Discovery Material on the record, before the close of the
   16   deposition all protected testimony.
   17                3.     For information produced in some form other than documentary
   18   and for any other tangible items, that the Producing Party affix in a prominent
   19   place on the exterior of the container or containers in which the information is
   20   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
   21   information warrants protection, the Producing Party, to the extent practicable,
   22   shall identify the protected portion(s).
   23         C.     Inadvertent Failures to Designate. If timely corrected, an inadvertent
   24   failure to designate qualified information or items does not, standing alone, waive
   25   the Designating Party’s right to secure protection under this Order for such
   26   material. Upon timely correction of a designation, the Receiving Party must make
   27   reasonable efforts to assure that the material is treated in accordance with the
   28   provisions of this Order.
                                         -8-
                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 9 of 16 Page ID #:217




    1   VIII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
    2         A.     Timing of Challenges. Any Party or Non-Party may challenge a
    3   designation of confidentiality at any time that is consistent with the Court’s
    4   Scheduling Order.
    5         B.     Meet and Confer. The Challenging Party shall initiate the dispute
    6   resolution process under Local Rule 37.1 et seq.
    7         C.     The burden of persuasion in any such challenge proceeding shall be
    8   on the Designating Party. Frivolous challenges, and those made for an improper
    9   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   10   parties) may expose the Challenging Party to sanctions. Unless the Designating
   11   Party has waived or withdrawn the confidentiality designation, all parties shall
   12   continue to afford the material in question the level of protection to which it is
   13   entitled under the Producing Party’s designation until the Court rules on the
   14   challenge.
   15   IX.   ACCESS TO AND USE OF PROTECTED MATERIAL
   16         A.     Basic Principles. A Receiving Party may use Protected Material that
   17   is disclosed or produced by another Party or by a Non-Party in connection with
   18   this Action only for prosecuting, defending, or attempting to settle this Action.
   19   Such Protected Material may be disclosed only to the categories of persons and
   20   under the conditions described in this Order. When the Action has been
   21   terminated, a Receiving Party must comply with the provisions of Section XV
   22   below (FINAL DISPOSITION).
   23         Protected Material must be stored and maintained by a Receiving Party at a
   24   location and in a secure manner that ensures that access is limited to the persons
   25   authorized under this Order.
   26         B.     Disclosure of “CONFIDENTIAL” Information or Items. Unless
   27   otherwise ordered by the court or permitted in writing by the Designating Party, a
   28   Receiving Party may disclose any information or item designated
                                         -9-
                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 10 of 16 Page ID #:218




     1   “CONFIDENTIAL” only to:
     2                  1.   The Receiving Party’s Outside Counsel of Record in this
     3   Action, as well as employees of said Outside Counsel of Record to whom it is
     4   reasonably necessary to disclose the information for this Action;
     5                  2.   The officers, directors, and employees (including House
     6   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
     7   this Action;
     8                  3.   Experts (as defined in this Order) of the Receiving Party to
     9   whom disclosure is reasonably necessary for this Action and who have signed the
    10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    11                  4.   The court and its personnel;
    12                  5.   Court reporters and their staff;
    13                  6.   Professional jury or trial consultants, mock jurors, and
    14   Professional Vendors to whom disclosure is reasonably necessary for this Action
    15   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
    16   A);
    17                  7.   The author or recipient of a document containing the
    18   information or a custodian or other person who otherwise possessed or knew the
    19   information;
    20                  8.   During their depositions, witnesses ,and attorneys for witnesses,
    21   in the Action to whom disclosure is reasonably necessary provided: (i) the
    22   deposing party requests that the witness sign the form attached as Exhibit A hereto;
    23   and (ii) they will not be permitted to keep any confidential information unless they
    24   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
    25   otherwise agreed by the Designating Party or ordered by the court. Pages of
    26   transcribed deposition testimony or exhibits to depositions that reveal Protected
    27   Material may be separately bound by the court reporter and may not be disclosed
    28   to anyone except as permitted under this Stipulated Protective Order; and
                                           -10-
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 11 of 16 Page ID #:219




     1                  9.    Any mediator or settlement officer, and their supporting
     2   personnel, mutually agreed upon by any of the parties engaged in settlement
     3   discussions.
     4   X.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
     5         PRODUCED IN OTHER LITIGATION
     6         If a Party is served with a subpoena or a court order issued in other litigation
     7   that compels disclosure of any information or items designated in this Action as
     8   “CONFIDENTIAL,” that Party must:
     9         A.       Promptly notify in writing the Designating Party. Such notification
    10   shall include a copy of the subpoena or court order;
    11         B.       Promptly notify in writing the party who caused the subpoena or order
    12   to issue in the other litigation that some or all of the material covered by the
    13   subpoena or order is subject to this Protective Order. Such notification shall
    14   include a copy of this Stipulated Protective Order; and
    15         C.       Cooperate with respect to all reasonable procedures sought to be
    16   pursued by the Designating Party whose Protected Material may be affected.
    17         If the Designating Party timely seeks a protective order, the Party served
    18   with the subpoena or court order shall not produce any information designated in
    19   this action as “CONFIDENTIAL” before a determination by the court from which
    20   the subpoena or order issued, unless the Party has obtained the Designating Party’s
    21   permission. The Designating Party shall bear the burden and expense of seeking
    22   protection in that court of its confidential material and nothing in these provisions
    23   should be construed as authorizing or encouraging a Receiving Party in this Action
    24   to disobey a lawful directive from another court.
    25   XI.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    26         PRODUCED IN THIS LITIGATION
    27         A.       The terms of this Order are applicable to information produced by a
    28   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                           -11-
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 12 of 16 Page ID #:220




     1   produced by Non-Parties in connection with this litigation is protected by the
     2   remedies and relief provided by this Order. Nothing in these provisions should be
     3   construed as prohibiting a Non-Party from seeking additional protections.
     4         B.     In the event that a Party is required, by a valid discovery request, to
     5   produce a Non-Party’s confidential information in its possession, and the Party is
     6   subject to an agreement with the Non-Party not to produce the Non-Party’s
     7   confidential information, then the Party shall:
     8                1.     Promptly notify in writing the Requesting Party and the Non-
     9   Party that some or all of the information requested is subject to a confidentiality
    10   agreement with a Non-Party;
    11                2.     Promptly provide the Non-Party with a copy of the Stipulated
    12   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    13   specific description of the information requested; and
    14                3.     Make the information requested available for inspection by the
    15   Non-Party, if requested.
    16         C.     If the Non-Party fails to seek a protective order from this court within
    17   14 days of receiving the notice and accompanying information, the Receiving
    18   Party may produce the Non-Party’s confidential information responsive to the
    19   discovery request. If the Non-Party timely seeks a protective order, the Receiving
    20   Party shall not produce any information in its possession or control that is subject
    21   to the confidentiality agreement with the Non-Party before a determination by the
    22   court. Absent a court order to the contrary, the Non-Party shall bear the burden
    23   and expense of seeking protection in this court of its Protected Material.
    24   XII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    25         If a Receiving Party learns that, by inadvertence or otherwise, it has
    26   disclosed Protected Material to any person or in any circumstance not authorized
    27   under this Stipulated Protective Order, the Receiving Party must immediately (a)
    28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                         -12-
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 13 of 16 Page ID #:221




     1   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
     2   the person or persons to whom unauthorized disclosures were made of all the terms
     3   of this Order, and (d) request such person or persons to execute the
     4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
     5   A.
     6   XIII. INADVERTENT PRODUCTION OF PRIVILEGED OR
     7         OTHERWISE PROTECTED MATERIAL
     8         When a Producing Party gives notice to Receiving Parties that certain
     9   inadvertently produced material is subject to a claim of privilege or other
    10   protection, the obligations of the Receiving Parties are those set forth in Federal
    11   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    12   whatever procedure may be established in an e-discovery order that provides for
    13   production without prior privilege review.
    14   XIV. MISCELLANEOUS
    15         A.     Right to Further Relief. Nothing in this Order abridges the right of
    16   any person to seek its modification by the Court in the future.
    17         B.     Right to Assert Other Objections. By stipulating to the entry of this
    18   Protective Order no Party waives any right it otherwise would have to object to
    19   disclosing or producing any information or item on any ground not addressed in
    20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    21   any ground to use in evidence of any of the material covered by this Protective
    22   Order.
    23         C.     Filing Protected Material. A Party that seeks to file under seal any
    24   Protected Material must comply with Civil Local Rule 79-5. Protected Material
    25   may only be filed under seal pursuant to a court order authorizing the sealing of the
    26   specific Protected Material at issue. If a Party’s request to file Protected Material
    27   under seal is denied by the court, then the Receiving Party may file the information
    28   in the public record unless otherwise instructed by the court.
                                         -13-
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 14 of 16 Page ID #:222




     1   XV. FINAL DISPOSITION
     2         After the final disposition of this Action, as defined in Section VI, within 60
     3   days of a written request by the Designating Party, each Receiving Party must
     4   return all Protected Material to the Producing Party or destroy such material. As
     5   used in this subdivision, “all Protected Material” includes all copies, abstracts,
     6   compilations, summaries, and any other format reproducing or capturing any of the
     7   Protected Material. Whether the Protected Material is returned or destroyed, the
     8   Receiving Party must submit a written certification to the Producing Party (and, if
     9   not the same person or entity, to the Designating Party) by the 60 day deadline that
    10   (1) identifies (by category, where appropriate) all the Protected Material that was
    11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
    12   copies, abstracts, compilations, summaries or any other format reproducing or
    13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
    14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
    15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    16   and trial exhibits, expert reports, attorney work product, and consultant and expert
    17   work product, even if such materials contain Protected Material. Any such
    18   archival copies that contain or constitute Protected Material remain subject to this
    19   Protective Order as set forth in Section VI (DURATION).
    20                                [CONTINUED ON NEXT PAGE]
    21
    22
    23
    24
    25
    26
    27
    28
                                         -14-
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 15 of 16 Page ID #:223




     1
         XVI. VIOLATION
     2
               Any violation of this Order may be punished by any and all appropriate
     3
         measures including, without limitation, contempt proceedings and/or monetary
     4
         sanctions.
     5
         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     6
     7
         DATED: August 21, 2020               CARPENTER, ROTHANS & DUMONT
     8
                                               /s/ Danielle C. Foster
     9
                                        By: ___________________________________
    10                                      Jill Williams
                                            Danielle C. Foster
    11
                                            Attorneys for Defendant
    12
    13   DATED: August 21, 2020               McMURRAY HENRIKS, LLP
    14
                                              /s/ Lauren I. Freidenberg
    15                                  By: ___________________________________
    16                                      Randy H. McMurray
                                            Yana G. Henriks
    17                                      Lauren I. Freidenberg
    18                                      Attorneys for Plaintiff

    19
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    20
    21
         DATED: August 21, 2020
    22
    23                                        ___________________________________
                                              GAIL J. STANDISH
    24                                        UNITED STATES MAGISTRATE JUDGE
    25
    26
    27
    28
                                        -15-
                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05012-MWF-GJS Document 16 Filed 08/21/20 Page 16 of 16 Page ID #:224




     1                                       EXHIBIT A
     2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3   I, _____________________________ [print or type full name], of
     4   _________________ [print or type full address], declare under penalty of perjury
     5   that I have read in its entirety and understand the Stipulated Protective Order that
     6   was issued by the United States District Court for the Central District of California
     7   on [date] in the case of ___________ [insert formal name of the case and the
     8   number and initials assigned to it by the court]. I agree to comply with and to be
     9   bound by all the terms of this Stipulated Protective Order and I understand and
    10   acknowledge that failure to so comply could expose me to sanctions and
    11   punishment in the nature of contempt. I solemnly promise that I will not disclose
    12   in any manner any information or item that is subject to this Stipulated Protective
    13   Order to any person or entity except in strict compliance with the provisions of this
    14   Order. I further agree to submit to the jurisdiction of the United States District
    15   Court for the Central District of California for the purpose of enforcing the terms
    16   of this Stipulated Protective Order, even if such enforcement proceedings occur
    17   after termination of this action. I hereby appoint __________________________
    18   [print or type full name] of _______________________________________ [print
    19   or type full address and telephone number] as my California agent for service of
    20   process in connection with this action or any proceedings related to enforcement of
    21   this Stipulated Protective Order.
    22   Date: ______________________________________
    23   City and State where sworn and signed: _________________________________
    24   Printed name: _______________________________
    25   Signature: __________________________________
    26
    27
    28
                                         -16-
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
